Citation Nr: 0007414	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-09 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1966 to February 
1970, and from August 1975 to August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for chronic 
low back strain and assigned a rating of zero percent.  
During the pendency of this appeal, the RO awarded an 
increased rating of 10 percent.  However, the issue of 
entitlement to a rating in excess of 10 percent for lumbar 
strain remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service-
connected low back disability.  See Bernard v. Brown, 4 Vet. 
App. 384 (1883).  Therefore, the Board will not remand this 
matter solely for a re-characterization of the issue in a new 
SOC.


FINDING OF FACT

The veteran's disability from low back strain is manifested 
by moderate limitation of motion of the lumbar spine and 
functional impairment due to pain at the limits of motion, 
with positive Goldthwaite's sign, and loss of lateral motion 
with X-ray findings of osteo-arthritic changes.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for chronic low back 
strain have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45 
4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from low back strain within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App.  218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

Service medical records show that the veteran sought medical 
treatment on many occasions for symptoms of low back pain.  
The veteran's symptoms were variously diagnosed as mechanical 
low back pain, muscular low back pain, degenerative joint 
disease of the lumbar spine, and chronic strain.  An X-ray of 
the lumbar spine taken in January 1989 showed slight anterior 
spurring of the fourth and fifth lumbar vertebrae (L4 and 
L5).  At the time of his medical examination for separation 
from service, the veteran reported a history of recurrent 
back pain.

During a VA examination in December 1995, the veteran 
reported that he injured his low back while stationed in 
Germany in 1978.  His current complaint was of intermittent 
low back pain occurring especially with strenuous activity.  
On examination, there was no postural abnormalities or fixed 
deformity.  There were no spasms of the back musculature.  
Forward flexion was 90 degrees.  Backward extension was 15 
degrees.  Left and right lateral flexion was 45 degrees.  
Rotation to the left and right was within normal limits.  
There was objective evidence of pain with motion.  There were 
no neurological deficits in the lower extremities.  The 
diagnosis was chronic low back strain.

During a VA examination in January 1996, the veteran told the 
examiner that his back was injured when a round from the main 
gun of a tank fell on his low back.  He reported that his low 
back pain persisted after the injury and had increased 
gradually ever since.  A December 1995 X-ray of the 
lumbosacral spine showed minimal degenerative changes.  Disc 
spaces and neural foramina were normal.  The pertinent 
diagnosis was status post old back injury with chronic low 
back pain.

The veteran underwent another VA examination in December 
1997.  He complained of intermittent low back pain.  He 
denied radiation of pain.  On examination, he was able to 
flex his back to 90 degrees and extend to 35 degrees.  
Lateral flexion and rotation were 40 degrees.  He walked well 
on heels and toes.  Straight leg raising was normal.  A 
neurological examination was normal.  An X-ray showed 
anterior spurring from L1 to L5.  Lumbar lordosis and disc 
spaces were normal.  The pertinent diagnosis was chronic low 
back pain.

The veteran was granted entitlement to service connection for 
chronic low back strain by the RO's January 1998 rating 
decision.  A zero percent rating was assigned pursuant to 
Diagnostic Code 5295, effective from the date of receipt of 
the veteran's claim in May 1995. Under that diagnostic code, 
a 40 percent evaluation is granted for severe symptoms of 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is for assignment where there is muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
a standing position.  A 10 percent evaluation is warranted 
for lumbosacral strain where there is characteristic pain on 
motion.  A noncompensable rating is assigned with slight 
subjective symptoms only.  The veteran appealed this rating 
action and, in March 1999, the RO awarded a 10 percent rating 
from the effective date of service connection for the back 
disability.  The 10 percent rating has remained in effect to 
the present.

The veteran testified in January 1999 that he had worsening 
low back pain.  He had pain with such activities as bending, 
stooping, and twisting.  He reported that his disability had 
worsened since his last VA examination.

In a letter dated in January 1999, a private chiropractor 
reported his findings after examining the veteran.  Forward 
flexion of his back was within normal limits.  Backward 
extension was 47 percent less than normal.  Right lateral 
flexion was 17 percent less than normal and left lateral 
flexion was 43 percent less than normal.  Pain in the lumbar 
spine was noted with flexion and extension.  Reflexes in the 
lower extremities were 2+, brisk, and equal.  Muscle strength 
was 4/5.  There was a positive Goldthwaite's sign.  X-rays 
showed degenerative changes in the lumbar spine consistent 
with traumatic injury.

The veteran underwent another VA examination in February 
1999.  He was able to flex forward to 60 degrees, extend to 
15 degrees, and side bend to 30 degrees.  The extremes of all 
ranges of motion were painful.  The veteran was able to heel 
walk and toe walk.  There was no evidence of muscle weakness.  
The veteran had scoliosis of the cervicothoracic spine.  
Lower extremity reflexes were 3+.  There were no sensory 
defects.  Straight leg raising to 70 degrees did not evoke 
radicular pain.  Circumferences of the thighs and calves were 
equal.  X-rays showed an increased in the lumbar lordotic 
curve.  Spurring was present in the upper portions of the 
bodies of L3, L4, and L5, and superiorly and inferiorly at 
L2.  The diagnoses were: postural lumbosacral strain 
secondary to increased lumbar lordotic curve; facet asymmetry 
with enlargement and degenerative changes at L4-5 on the 
right; and cervicothoracic scoliosis.

The Board has reviewed the entire record and finds that the 
veteran's disability from chronic low back strain in 
manifested by moderate limitation of motion of the lumbar 
spine and functional impairment due to pain at the limits of 
motion, with positive Goldthwaite's sign, and loss of lateral 
motion with X-ray findings of osteo-arthritic changes.  The 
Board concludes that the criteria for a scheduler rating of 
40 percent have been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
notes that the schedular ratings under Diagnostic Code 5295 
include "characteristic pain on motion."  In assigning a 40 
percent rating based on a finding that the veteran has 
moderate limitation of motion of the lumbar spine, the Board 
has taken into consideration the functional limitation of the 
spine due to pain.

The Board has considered the factors listed in 38 C.F.R. 
§ 4.45, which include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

As discussed above, the limitation of spine motion has been 
taken into account in the assignment of a 40 percent rating 
under Diagnostic Code 5295.  The other factors listed in 
38 C.F.R. § 4.45 are not shown in the medical records.  For 
example, the records of treatment and examination do not show 
the presence of swelling, deformity, atrophy of disuse, 
instability of station, or disturbance of locomotion.  Nor 
has the veteran asserted the presence of such factors as 
excess fatigability, incoordination, or impaired ability to 
execute skilled movements smoothly.

The most recent VA examination report contains an adequate 
description of anatomical damage and functional loss, 
although the examiner indicated that he was unable to give an 
opinion concerning the degree of functional impairment.  
There is no absence of any part of necessary bones, joints, 
muscles, or associated structures, and no deformity, 
adhesions, defective innervation, or other pathology.  The 
medical records do not show the presence of weakness or 
evidence of disuse, such as atrophy.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Although the 40 percent rating is 
the highest assignable pursuant to Diagnostic Code 5295, that 
rating contemplates the degree of disability which is 
manifested by the veteran's low back strain.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his service-connected back 
disability.  Nor is it otherwise shown that the associated 
disability so markedly interferes with employment as to 
render impractical the application of regular schedular 
standards.  Therefore, the Board concludes that the veteran 
is adequately compensating by application of regular 
schedular standards and that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

An increased rating of 40 percent for chronic low back strain 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

